DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-10, 13, and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Zeng (US 20140166657) teaches a tray body having a plurality of mounting grooves which are capable of receiving a workpiece to be scrapped. Each of the mounting grooves has defines a through hole and a base board is mounted on a side of the body away from the mounting grooves. The tray body of Zeng is used to transport workpieces to prevent damage of the workpiece. The tray of Zeng is not feasible for a stamping operation which absorbs impact to prolong the service life of the tray.
Sakai et al. (US 20030146128) teaches a tray having a plurality of protrusions. The tray of Sakai is used in transporting and storing electronic components. The tray is fabricated from a material having elasticity and rigidity for resisting shock. Sakai teaches a first tray and as second tray. The first and second trays can be joined together when one is positioned opposite (in an inverse direction). This permits the first (or second) tray to be covered by the opposite tray. This relationship is very different from the structure and function of the instant application. 
One having ordinary skill in the art would not have been motivated to combine the prior art to arrive at the claimed invention. There are no teachings or suggestions of providing a tray having a plurality of stamping and mounting grooves which is joined to a base plate having a plurality of compression members to absorb the impact on the tray during stamping to prolong the life of the tray. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724